         Case 1:15-cr-10153-DPW Document 497 Filed 09/26/20 Page 1 of 1



This is a matter of life and death for me and my family. If Daoud Wright ever walks free, no
matter how old he may be at that time, I will not be safe, and those whom I love will not be safe.

Daoud Wright wanted to kill me over my First Amendment right, free speech – speech he was
indoctrinated to think was an immense evil by his violent and absolutist belief system and
ideology. There has been no indication that he has given up these beliefs. It would be foolish,
and possibly deadly, to assume that he has.

As a devout Muslim, Wright has extensive knowledge of Sharia and Islamic blasphemy laws in
particular, he knows that the death penalty for blasphemy carries no expiration date. Fatwas are
forever. The fatwa against the Charlie Hebdo satirical magazine for publishing cartoons of
Muhammad was three years old when Islamic jihadists murdered twelve people in the Charlie
Hebdo offices. The fatwa was still as fresh and relevant to the killers on the day they murdered
those people as it had been on the day it was written.

That is precisely why releasing him at any time would be a serious threat to my life, the lives of
my children, and the lives of others. It would be a serious mistake to take him, because of his
physical appearance and claims at his trial, as a fantasist whose plans were more dream than
reality. After all, he was able to gain three accomplices to his plot to murder me, and advance its
planning, until the impatience of one of the plotters foiled the plot.

Their plot was real. There is no indication whatsoever that whenever he is released, Daoud
Wright wouldn’t plot once again to murder me.

It is impossible to overstate the devastation that Daoud Wright has brought to my life and that of
members of my family. Not only did he target me for a brutal, cruel and violent death, but he
targeted also some of my close relatives, and this will never be over. There is no assurance that
anyone can possibly give me that if he is released from prison at any time in the future, that he
would not resume his quest to kill me and my relatives.

Therefore Daoud Wright’s original sentence was insufficient, and should not be reduced. In fact,
he should be given the sentence of life in prison without the possibility of parole.

Thank you.
